      Case: 1:18-cv-00488-DCN Doc #: 61 Filed: 05/31/19 1 of 7. PageID #: 954




*****************************************************************************

                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

*****************************************************************************

Joseph M. King                           :   Case No. 1:18-CV-00488
37135 Tail Feather Dr.
North Ridgeville, OH 44039               :   Judge Donald C. Nugent

and                                      :
                                             SECOND AMENDED CLASS ACTION
Angel Almanza                            :   COMPLAINT
15454 County Rd., C2
New Bavaria, OH 43548                    :   (Jury Demand Endorsed Hereon)

and                                      :

Laureen Andresen                         :
3001 Portman Ave.
Cleveland, OH 44109                      :

and                                      :

Stephen Baldwin                          :
27759 Ayersville Rd.
Defiance, OH 43512                       :

and                                      :

James Eisenhut                           :
5525 Boneta Rd.
Medina, OH 44256                         :

and                                      :

Louis J. Gregorcic                       :
3749 Lake Vista Road
Akron, OH 44319                          :

and                                      :



                                        1
      Case: 1:18-cv-00488-DCN Doc #: 61 Filed: 05/31/19 2 of 7. PageID #: 955



Robert Howard                            :
1901 Surrey Oaks Ct.
Arlington, TX 76006                      :

and                                      :

Annette Ingram                           :
1835 Hartford Dr.
Gastonia, NC 28052                       :

and                                      :

Fred Lesher                              :
23326 W. Centerfield Dr.
Genoa, OH 43430                          :

and                                      :

Jerime Magrum                            :
513 Giles Ave.
Crowley, TX 76038                        :

and                                      :

Kenneth J. Mekolon                       :
2220 Sulphur Rd.
Smiths Grove, KY 42171                   :

and                                      :

James Milby                              :
602 N. Race St., Apt. A
Glasgow, KY 42141                        :

and                                      :

Michael Morgan                           :
3881 W. 146th St.
Cleveland, OH 44111                      :

and                                      :

Mark Rohrig                              :
730 Scottsborough Cir.
Bowling Green, KY 42103                  :



                                        2
      Case: 1:18-cv-00488-DCN Doc #: 61 Filed: 05/31/19 3 of 7. PageID #: 956



and                                          :

Saiby Salama                                 :
5895 Kings Hwy.
Parma Hts., OH 44130                         :

and                                          :

Bethanna Spires                              :
384 Locust Forge Ln.
Lebanon, OH 45036                            :

and                                          :

E. David Swetmon                             :
251 Atlantis Way
Bowling Green, KY 42104                      :

and                                          :

Donnie Tomes                                 :
70 Old Big Reedy Rd.
Caneyville, KY 42741                         :

                                             :
On behalf of themselves and all similarly-
situated former employees of G4S Secure      :
Solutions (USA), Inc.
                                             :
                       Plaintiffs,
                                             :
       vs.
                                             :
G4S Secure Solutions (USA), Inc.
c/o The Prentice Hall Corp. Sys., Inc.       :
50 West Broad St., Suite 1800
Columbus, OH 43215                           :

               and                           :

Chuck Brock                                  :
c/o G4S Security Solutions (USA), Inc.
1395 University Blvd.                        :
Jupiter, FL 33458
                                             :
               and

                                             3
     Case: 1:18-cv-00488-DCN Doc #: 61 Filed: 05/31/19 4 of 7. PageID #: 957



                                               :
Don Drent
c/o General Motors                             :
300 Renaissance Center
MC: 482-C31-C22                                :
Detroit, MI 48265
                                               :
             and
                                               :
Kevin Baker
c/o General Motors                             :
1444 Michigan St. NE
Grand Rapids, MI 49503                         :

             and                               :

JOHN DOES, 1-100,                              :

                     Defendants.               :

                                               :

                                               :

                                               :

                                               :

*****************************************************************************


                   SECOND AMENDED CLASS ACTION COMPLAINT
                          (Jury Demand Endorsed Hereon)

                              (Insert here paragraphs 1-91)
                                      *       *       *
      92.    The Classes for which Plaintiffs seek certification are defined as:

      (a) All former G4S employees assigned to GM who were eligible for but did not receive
      paid time off benefits or other incentive payments owed under policies applicable to
      personnel assigned to GM.

      (b) All former G4S employees who received paid time off benefits upon termination of
      their employment with G4S under policies applicable to personnel assigned to GM which
      were untimely and/or less than full amount owed in violation of O.R.C. § 4113.15(B).



                                               4
     Case: 1:18-cv-00488-DCN Doc #: 61 Filed: 05/31/19 5 of 7. PageID #: 958



                                (Insert here paragraphs 93-102)
                                         *      *     *

                        COUNT VIII – VIOLATION OF R.C. 4113.15

       103.    Plaintiffs incorporate by reference each and every allegation contained in

paragraphs 1 through 102 of this Complaint as if fully rewritten herein.

       104.    As a corporation doing business in the state of Ohio, G4S is subject to the

mandatory provisions of O.R.C. § 4113.15 regarding the payment of wages to all its employees

regardless of where they are located.

       105.    Subsequent to the filing of the Class Action Complaint, G4S made some payments

of Termination Benefits to some employees, including all but one of the Hourly Plaintiffs.

       106.    Despite the fact there was no dispute over these employees’ right to Termination

Benefits upon expiration of the GM Contract terminating their employment, G4S violated O.R.C.

§ 4113.15(B) by failing to pay them those benefits within the timeframe required by the statute

and/or by paying less than the amount owed.

       107.    As a direct and proximate cause of Defendants’ misconduct and violations of

O.R.C. § 4113.15(B), Hourly Plaintiffs and similarly-situated Class members are entitled to

liquidated damages in amounts equal to 6% of the amounts of the claims still unpaid or $200.00,

whichever is greater.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly-situated,

respectively, pray for the following judgment against the Defendants:

       A.      An order certifying this action as a class action;

       B.      An order appointing Plaintiffs King and Almanza the Class Representatives and
               appointing undersigned counsel to represent the Class;



                                                 5
     Case: 1:18-cv-00488-DCN Doc #: 61 Filed: 05/31/19 6 of 7. PageID #: 959



       C.     Compensatory damages in an amount to be determined at trial;

       D.     As to the Hourly Plaintiffs and others similarly-situated, liquidated damages in
              amounts equal to 6% of the amounts of the claims still unpaid or $200.00,
              whichever is greater, pursuant to O.R.C. § 4113.15(B);

       E.     Statutory damages for civil theft pursuant to O.R.C. § 2307.61(A)(1)(b)(ii),
              Tex.Civ.Prac. & Rem.Code § 134.005, and N.C. Gen. Stat. § 1-538.2;

       F.     Punitive damages in an amount to be determined at trial;

       G.     Reasonable attorney fees and all costs incurred by Plaintiffs in this matter; and

       H.     Any and all such other relief as this Court deems to be just and equitable.

                                                     Respectfully submitted,

                                                     /s/ Amy A. Wuliger
                                                     Amy A. Wuliger (0091420)
                                                     William T. Wuliger (0022271)
                                                     Mark E. Kremser (0066642)
                                                     Megan Spagnolo Lai (0085815)
                                                     WULIGER & WULIGER
                                                     2003 St. Clair Ave.
                                                     Cleveland, Ohio 44114
                                                     Tel: (216) 781-7777
                                                     Fax: (216) 781-0621
                                                     awuliger@wuligerlaw.com
                                                     wtwuliger@wuligerlaw.com
                                                     mkremser@wuligerlaw.com
                                                     mslai@wuligerlaw.com

                                                     Counsel for Plaintiffs


                             JURY DEMAND ENDORSEMENT

       Plaintiffs, individually and on behalf of the Class, requests a trial by jury composed of the

maximum number of jurors allowable by law as to all issues so triable.

                                                     /s/ Amy A. Wuliger
                                                     Amy A. Wuliger (0091420)




                                                 6
     Case: 1:18-cv-00488-DCN Doc #: 61 Filed: 05/31/19 7 of 7. PageID #: 960




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Second Amended Class Action Complaint was filed

electronically this 31st day of May 2019. Parties will be served by operation of the Court’s

electronic filing system and may access the filing in accordance therewith.


                                                    /s/ Amy A. Wuliger
                                                    Amy A. Wuliger (0091420)




                                                7
